Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 7, 2021

                                      No. 04-21-00224-CV

          IN THE INTEREST OF D.A., A.A.R., C.P.R., C.P.R., Z.C., CHILDREN

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA01496
                          Honorable Peter A. Sakai, Judge Presiding


                                         ORDER
        The reporter’s record was due on June 1, 2021, but was not filed. On June 4, 2021, the
court reporter filed a notification of late record, requesting until June 10, 2021, to file the
reporter’s record. We GRANT the court reporter’s requested extension and ORDER the court
reporter to file the reporter’s record in this court on or before June 10, 2021. The court reporter
is reminded that this is an accelerated appeal of an order terminating the appellant’s parental
rights, which must be disposed of by this court within 180 days of the date the notice of appeal
was filed. See TEX. R. JUD. ADMIN. 6.2. Given the time constraints governing the disposition of
this appeal, further requests for extensions of time will be disfavored.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of June, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court